Case 5:19-cr-00010-TBR Document 104 Filed 07/26/21 Page 1 of 4 PageID #: 628




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:19-CR-10-TBR

UNITED STATES OF AMERICA,                                                             PLAINTIFF

v.

DUSTIN R. STONE,                                                                    DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       The evidentiary issue before Court is in regard to Defendant’s objection to Government’s

Exhibits 9a and 9b—clips of a recorded phone conversation between Defendant Dustin Stone and

his mother—based on the rule of completeness. Both parties have filed supplemental memoranda

articulating their stance on the admissibility of portions of Government’s Exhibits 9a and 9b. [DN

99; DN 100]. Additionally, the parties briefly discussed this evidentiary issue on record before the

Court during a telephonic conference held on July 22, 2021 at 10:00 a.m. Central Time. The Court

has reviewed the video and for the reasons stated herein, the Court shall permit the government to

introduce the following two clips from the video: (1) clip one beginning at time stamp 14:06 and

ending at 14:28; and (2) clip two beginning at timestamp 16:01 and ending at 16:16. The Court

shall not permit the Defendant to introduce the entire five minute phone conversation with

Defendant’s mother.

                                                 I.

       After Defendant’s arrest, he was placed into an interview room that was equipped with

audio and video recording equipment. The entire recording is 56 minutes and 38 seconds long.

While in the interview room, Defendant invoked his right to counsel and eventually asked to make

a phone call to his mother while in the presence of Detective Beau Green. This approximately five-

minute-long phone conversation with his mother beginning at 14:00 and ending at 19:25, is the

                                            Page 1 of 4
 Case 5:19-cr-00010-TBR Document 104 Filed 07/26/21 Page 2 of 4 PageID #: 629




only portion of the recording at issue in this case. The government seeks only to introduce two

clips from this recorded phone call. The first clip begins at time stamp 14:06 and ends at 14:28.

[DN 99 at 620]. In the first clip, Defendant says: “Hey mom, I need to tell you something. I’ve

messed up again and they got me.” Defendant’s mother then asks, “The cops?” and Defendant

answers, “yes.” Id. The second clip begins at timestamp 16:01 and ends at 16:16. In the second

clip, Defendant says, “I went to go shopping for her shoes and they got me at a gas station.”

Defendant’s mother asks how they got him at a gas station, and he replies, “I was going to meet a

girl.” Id.

        Defendant seeks to introduce the entire five-minute phone conversation, during which

Defendant tells his mother: “I know momma, I’m just sick.” and “I just need some help.” His

mother then asks him, “Why do you keep doing this?” and Defendant replies, “Only thing I can

guess is I’m sick or something.” Defendant argues that the rule of completeness permits Defendant

to introduce the entire five-minute recorded conversation with Defendant’s mother to add context

to the isolated 22 second and 15 second clips identified by the government. [DN 100 at 622]. The

government argues that the two clips it seeks to introduce do not create any misleading impressions

and the defendant cannot “introduce his own self-serving statements through a witness in the case

in lieu of taking the stand.” [DN 99 at 620].

                                                 II.

        “The ‘rule of completeness’ allows a party to correct a misleading impression created by

the introduction of part of a writing or conversation by introducing additional parts of it necessary

to put the admitted portions in proper context.” United States v. Holden, 557 F.3d 698, 705 (6th

Cir. 2009). However, the rule of completeness “is not designed to make something admissible that

should be excluded.” United States v. Ford, 761 F.3d 641, 652 (6th Cir. 2014) (quoting United



                                             Page 2 of 4
Case 5:19-cr-00010-TBR Document 104 Filed 07/26/21 Page 3 of 4 PageID #: 630




States v. Costner, 684 F.2d 370, 373 (6th Cir.1982)). “Right or wrong, this court has acknowledged

that under Costner, ‘[e]xculpatory hearsay may not come in solely on the basis of completeness.’”

Id. (quoting United States v. Adams, 722 F.3d 788, 826 (6th Cir.2013)); see also United States v.

Henderson, 626 F.3d 326 (6th Cir. 2010) (The district court did not abuse its discretion by refusing

to allow Henderson to introduce additional recordings.) “Henderson has failed to identify any

misleading impression created by the recordings that were introduced. Second, although the

government was properly permitted to introduce select recordings because Henderson’s parts in

the conversations were admissible as admissions of a party-opponent under Rule 801(d)(2),

Henderson could not take advantage of this hearsay exclusion to introduce his own out-of-court

statement.” Henderson, 626 F.3d at 344.

       Here, the Court finds that Defendant has failed to identify any misleading impression

created by the statements made in the two clips the government seeks to introduce. Second, similar

to Henderson and Holden, the inculpatory statements the government seeks to introduce against

Defendant are admissible as admissions of a party-opponent under Fed. R. Evid. 801(d)(2).

However, Defendant’s own statements made during the rest of the five-minute phone call—which

Defendant now seeks to introduce—are inadmissible hearsay and they cannot come in solely based

on completeness. See Ford, 761 F.3d at 652. Additionally, the Court finds that by seeking to

introduce the entire recorded phone call, the Defendant would be eliciting improper testimony that

he “must be sick or something.” Not only is Defendant unqualified to give himself a medical

diagnosis to explain his behavior, but this excuse does not provide context to Defendant’s

admissions in the clips the government seeks to introduce.

       Accordingly, because the two clips that the government seeks to introduce are admissible

under Rule 801(d)(2) and are not misleading, and because the additional statements made during



                                            Page 3 of 4
Case 5:19-cr-00010-TBR Document 104 Filed 07/26/21 Page 4 of 4 PageID #: 631




the five-minute phone call are inadmissible hearsay in lieu of Defendant testifying at trial and are

not needed to provide context to the admissions the government seeks to introduce, the Court holds

that Defendant shall not be permitted to introduce the entire five-minute phone call.

       IT IS SO ORDERED.




                                                          July 26, 2021




CC: Counsel of Record




                                            Page 4 of 4
